Citation Nr: 1434096	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a January 2007 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2007 decision, the Board denied the Veteran's service connection claim for the left knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's August 2007 decision, and returned the case to the Board. 

In May 2008, the Board remanded the case for further development and adjudication.  Subsequently, in a June 2009 decision, the Board again denied the claim.  The Veteran again appealed the case to the Court and in a September 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's June 2009 decision, and returned the case to the Board.

 In February 2011 and April 2012, the Board remanded the Veteran's claim for due process concerns.  In November 2013, the Board remanded the Veteran's claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted, the Board remanded the Veteran's claim in November 2013 for further development regarding the claim for service connection for a left knee disability.  Specifically, the Board directed the Veteran be provided a new VA examination regarding the nature and etiology of any current left knee disability.  The Veteran's attorney has argued that prior VA opinions are confusing.  For instance, the March 2009 addendum opinion indicated that gait disturbance in one joint may result in soft tissue soreness in the opposite joint, but not boney changes.  The Veteran's attorney finds this statement confusing given that the Veteran has been previously diagnosed with patellofemoral syndrome and chondromalacia of the left knee, noting Dorland's Medical Dictionary defines chondromalacia as pain "caused by the softening of any cartilage."  Moreover, the examiner explicitly stated that the Veteran's right knee condition had resolved and that it had, at most, resulted in a temporary exacerbation of the left knee pain.  The Veteran's attorney argues that the examiner failed to discuss the Veteran's left knee pain's intensity, its duration, and whether such pain was a symptom of the Veteran's chondromalacia or patellofemoral syndrome.  Finally, the Veteran's attorney asserted that prior opinions did not discuss whether the right knee disability aggravated the left knee disability even if it (or an injury, disease, or other event) did not cause the left knee disability.  See 38 C.F.R. § 3.310. 

In March 2014, pursuant to the Board's last remand, the Veteran was provided a VA examination.  The examiner, however, stated that medical research has not found any clear evidence that injury to one joint would have any significant impact to another or opposite uninjured joint unless the injured joint/limb had major muscle or nerve damage causing partial or complete paralysis or shortened the injured limb to a length (greater than 5 cm) so that the individual's gait pattern is altered to the extent it is clinically obvious the person has a Trendelenburg gait.  Therefore, the examiner concluded that it was less likely than not that the right knee disability caused the veteran's left knee disability. 

The Board notes that this is the same conclusion as that provided in the prior opinions of October 2008 and March 2009, and the VA examiner's report does not address the questions raised by the Board's prior remand.  Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  On remand, the Veteran should be provided a new VA examination with the examiner providing opinions addressing the Board's prior questions.   

In the November 2013 remand, the Board also directed the RO to request the Veteran to provide or authorize VA to obtain private medical records referred to by the Veteran's attorney as well as a December 2, 2010 argument which were not in the file before the Board.  The RO sent a letter requesting the information in January 2014, but to date, the Veteran has not responded.  Normally, the Board would adjudicate the claims based upon the evidence of record.  38 C.F.R. § 3.159 (c)(1).  As the issue is being remanded for a VA examination, the Board has determined that the Veteran should be offered a second opportunity to provide the requested records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain, the private medical records referred to in his attorney's September 2013 correspondence  as well as the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for his left knee disability that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC will obtain and associate with the file all records, VA and private, that are not currently on file.

The RO should also request that the Veteran, and or his attorney, provide the December 2, 2010 argument as referenced by his attorney in letters dated in February 2011, July 2011, November 2012, December 2012, and May 2013.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  After the foregoing record development is completed to the extent possible, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any left knee disability, to include degenerative joint disease, patellofemoral syndrome, and chondromalacia, is etiologically related to service, or chronically aggravated by the Veteran's service-connected right knee disability.  

An opinion as to whether the Veteran's left knee disability was caused by the right knee disability is NOT required.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.      

The examiner is asked to discuss the clinical significance of a March 2009 addendum opinion indicating that gait disturbance in one joint may result in soft tissue soreness in the opposite joint, but not boney changes, and how that statement relates to the diagnosis of record that the Veteran suffers from chondromalacia.  Stated another way, the Board would find it helpful if the examiner would explain what sort of soft tissue soreness results from disturbance in another joint, including the same soft tissue softness affected by chondromalacia.   

The examiner is asked to discuss the clinical significance of an October 2008 opinion and the March 2009 addendum opinion indicating that weakness or radiculopathy from lumbar surgery could account for the Veteran's current left knee disabilities.

The examiner is asked to specifically discuss , if feasible, the Veteran's left knee pain, its intensity and its duration are attributable solely as part of the Veteran's chondromalacia,  or as solely part of patellofemoral syndrome, or overlap both diagnoses.

The examiner must comment on the March 2006 private opinion stating that the Veteran's left knee problems are directly related to the right knee injury, as well as any other pertinent medical or lay evidence or opinion added to the record as a part of this remand.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

3.  After the development requested is completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



